UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4079



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHARLES G. CANADY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F)


Submitted:   August 23, 2006             Decided:   September 13, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Harjo, SMITH, SMITH & HARJO, Wilmington, North Carolina,
for Appellant.     George E. B. Holding, Acting United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles G. Canady appeals his 200-month prison sentence

resulting from his conviction for conspiracy to distribute cocaine

base in violation of 21 U.S.C. § 846 (2000) and use of a firearm

during a drug conspiracy in violation of 18 U.S.C. § 924(c) (2000).

Finding no error, we affirm.

           Canady contends the district court imposed his sentence

in violation of United States v. Booker, 543 U.S. 220 (2005).

After Booker, a sentencing court is no longer bound by the range

prescribed by the sentencing guidelines.        United States v. Green,

436 F.3d 449, 455-56 (4th Cir. 2006); United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).            In determining the sentence,

however, courts are still required to calculate and consider the

guidelines range, as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).       Id.   In sentencing defendants

after Booker, district courts should apply a preponderance of the

evidence standard, taking into account that the resulting guideline

range is advisory only.      United States v. Morris, 429 F.3d 65, 72

(4th Cir. 2005).      We will affirm a post-Booker sentence if it is

within the statutorily prescribed range and is reasonable. Hughes,

401 F.3d at 546-47.

           Here, the district court correctly calculated Canady’s

range   under   the   now-advisory     sentencing   guidelines   using   a

preponderance    of   the   evidence    standard.     After   giving   due


                                  - 2 -
consideration to the § 3553(a) factors, the district court then

sentenced him within the statutorily prescribed range for his

offenses   and   below   the   range   provided   for   by   the   sentencing

guidelines.      Canady has not rebutted the presumption that the

district court imposed a reasonable sentence.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                     AFFIRMED




                                   - 3 -